        Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr                      Case No. 19-mc-0145 (TSC)

THIS DOCUMENT RELATES TO:

Lee v. Barr, No. 19-cv-2559


 PLAINTIFF LEE’S REPLY IN SUPPORT OF SUPPLEMENTAL MEMORANDUM IN
         SUPPORT OF MOTION FOR A PRELIMINARY INJUNCTION

       Contrary to the Government’s claims, Lee is likely to show that, under the controlling

D.C. Circuit opinion, the “law of [Arkansas]” requires execution procedures that differ from the

federal Protocol.   He is also likely to prevail in that both the equities and public interest

particularly favor enjoining his execution. For these reasons, and those set forth in the Joint

Motion (Dkt. #102), a preliminary injunction is warranted.

I.     LEE IS LIKELY TO DEMONSTRATE THAT THE GOVERNMENT MUST
       COMPLY WITH THE ARKANSAS EXECUTION PROTOCOL AND METHOD
       OF EXECUTION ACT.

       Under Arkansas law, the State’s lethal-injection protocol was “prescribed by the law of

the State.” The Government does not dispute this. It does not argue that this Court can or should

ignore that state law. It does not contend that because the Arkansas protocol did not go through

notice and comment, it cannot possibly qualify as “binding.” Instead, it claims that this Court

can ignore the substantial evidence provided in Lee’s supplemental memorandum because the

D.C. Circuit already decided this issue.

       That is wrong. The D.C. Circuit held that the federal Protocol does not violate the FDPA

because, although the federal Protocol must yield to conflicting state requirements that are part



                                               1
        Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 2 of 7




of the “law of the State,” it contains a carve-out that permits modification in such circumstances.

In re Fed. Bureau of Prisons’ Execution Protocol Cases (In re FBOP), 955 F.3d 106, 112-13

(D.C. Cir. 2020) (per curiam); see id. at 126 n.12 (Katsas, J., concurring). That carve-out is why

the D.C. Circuit held the Protocol did not violate the FDPA, as even the Government has

recognized. See, e.g., Br. for the Resp’ts in Opp’n at 10, No. 19-1348 (U.S. June 19, 2020).

       Lee is not attempting to “revive” that FDPA claim, but rather to apply the D.C. Circuit’s

holding. Opp’n at 5 (Dkt. #110). The crux of his argument is that Arkansas law is unique, and

because the Arkansas Method of Execution Act (MEA), Ark. Code § 5-4-617 (2019), together

with its execution protocol constitute the “law of Arkansas,” the federal Protocol must yield in

the face of their conflicting requirements. Because there is no indication the Government has

used or intends to use the catch-all modification clause to direct the BOP to adhere to those

requirements, the federal Protocol as currently written and the procedures to be used during

Lee’s execution violate the FDPA.

       Contrary to the Government’s claim, the D.C. Circuit did not conclusively decide

whether the Arkansas protocol is “prescribed by the law of the State,” and thus whether the

federal Protocol must yield to its requirements.        In arguing otherwise, the Government

selectively quotes from Judge Katsas’s opinion:

       [T]he court of appeals held that “the FDPA’s reference to ‘law of the State’
       covers only state statutes and binding regulations” and further held that “the state
       protocols in this case”—i.e. the protocols of Arkansas, Indiana, Missouri, and
       Texas—“cannot be deemed part of the ‘law of the State’” because they are not
       binding in the relevant sense.

Opp’n at 4 (quoting In re FBOP, 955 F.3d at 124 n.10 (opinion of Katsas, J.). The full quotation

is as follows (emphasis added) (internal citations omitted):

       I agree with Judge Rao that the FDPA’s reference to “law of the State” covers
       only state statutes and binding regulations. I also agree with Judge Rao that
       because the state protocols in this case “do not appear to have the binding force of


                                                  2
        Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 3 of 7




       law, they cannot be deemed part of the ‘law of the State.’ ” Accordingly, those
       propositions constitute holdings of this Court.

In other words, the panel held that, under its then-current understanding, the Arkansas protocol

did not appear to constitute binding law and was therefore not part of the law of the State. But

the panel did not hold that a state execution protocol, or that the Arkansas protocol itself, could

never be part of the law of the State; in fact, the italicized language in the quotation makes clear

that the panel would have reached the opposite conclusion if a prisoner had shown that the state

execution protocol constituted binding state law. That is precisely what Lee did in his opening

memorandum, and Defendants have no response to his substantive arguments about the status of

the Arkansas protocol under that State’s law.1

       With no substantive leg to stand on, it is the Government which attempts to “muddy the

water” by misrepresenting the history of the MEA. Opp’n at 7. The history of the MEA

supports Lee’s claim.     The MEA originally lacked sufficient guidance to survive a non-

delegation challenge, but was amended and has since been upheld as a lawful delegation of

legislative authority. Under Arkansas law, that makes the Protocol “a legislative act”—i.e., part

of State law. See Mhoon v. Arkansas, 251 S.W.3d 244, 250 (Ark. 2007); Arkansas v. Jones, 3

S.W.3d 675, 677 (Ark. 1999).2


1
  It is not Lee’s fault that these unique issues of Arkansas law were not presented to the panel.
Both Plaintiffs and the Government had assumed that if “manner” meant more than “method,”
state protocols qualified as “law of the State.” See, e.g., Gov’t C.A. Br. 27-28; Pls.’ C.A. Br. 31-
32. Lee would have gladly provided the D.C. Circuit with additional briefing on the distinctive
aspects of Arkansas law if given the chance; he was not. Indeed, the lack of any substantive
briefing on this point may explain in part why the D.C. Circuit explicitly left this issue open.
2
  The Government suggests that because the Arkansas protocol affords corrections officials some
degree of discretion, it cannot be binding. Opp’n 4-6. That conflates two distinct conceptions of
“binding”: carrying the force of law; and mandatory. Whether a regulation is part of a State’s
“binding law” is different from whether it allows officials any discretion. See In re FBOP, 955
F.3d at 142 (Rao. J., concurring) (acknowledging that a statute affording discretion, like Ark.
Code Ann. § 5-4-617, is part of “the law of the State”). Moreover, Judge Rao only considered



                                                 3
         Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 4 of 7




        2. But even if the Arkansas protocol does not constitute “law of the State,” as the

Government (incorrectly) claims, Lee is still likely to succeed on his argument that the federal

Protocol (and thus the procedures the Government intends to use in his execution) violates the

FDPA because is directly contrary to, or does not account for, specific requirements set forth in

the state’s statute. That statute undoubtedly constitutes law of the State for purposes of the

FDPA.     In re FBOP, 955 F.3d at 124 n.10 (Katsas, J., concurring); id. at 129 (Rao, J.,

concurring). And the federal Protocol plainly does not comply with several requirements set

forth in the Act; indeed, the Government does not even attempt to argue otherwise. See Dkt.

#103 at 5. For example, Arkansas law mandates that the Arkansas State Division of Correction

(ADC) “shall” select one of two options for lethal-injection, either (a) a barbiturate or (b) a three-

drug protocol. Ark. Code. § 5-4-617(c). This choice plainly belongs to the ADC, and it selected

a three-drug protocol. See Dkt. #103-1 (Ex. A at 3). But the federal government instead intends

to use a one-drug protocol. That is directly contrary to the choice that agency made, which in

Arkansas carries the force of law. And it is also directly contrary to the statute, which delegates

this choice to an Arkansas agency. Even assuming arguendo the agency decision is not binding

law, the statute—which the Government must follow—does not allow BOP this decision; it is

explicitly prescribed to the State. Under the opinion of the D.C. Circuit Court of Appeals, the

Government’s stated plan for executing Daniel Lee therefore violates the FDPA.

II.     THE REMAINING PRELIMINARY INJUNCTION FACTORS FAVOR LEE.

        The Government cannot and does not dispute that Lee, like the other Plaintiffs, will face

irreparable harm in the absence of injunctive relief. Instead, it seeks to minimize what is

whether the Arkansas protocol was “binding” as part of her notice-and-comment analysis. Id. at
143. But, in Arkansas, a regulation may carry “the force and effect of law” even when it is not
mandatory, or not promulgated using notice and comment. Id. at 132 (internal quotation marks
omitted); see Dkt. #103 at 2-8.



                                                  4
         Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 5 of 7




extraordinary about this case—that those most familiar with and connected to it all oppose Lee’s

execution—while simultaneously claiming that it is acting on their behalf. See Opp’n at 8; see

also Press Release, Dep’t of Justice Office of Public Affairs, Executions Scheduled for Four

Federal Inmates Convicted of Murdering Children (June 15, 2020), https://bit.ly/2YGomEu

(“We owe it to the victims of these horrific crimes, and to the families left behind, to carry

forward the sentence imposed by our justice system.”). This is woefully inaccurate. Indeed the

family members who faithfully attended the trial have made their opposition to Lee’s execution

known publicly and to the Department of Justice directly. Dkt. # 103, at 9-10 & n.7. They have

also made clear that an execution would not honor the actual victims of the crime. See Ben

Miller & Daniel S. Harawa, Why the Attorney General’s Concern About Crime Victims and

Their Families Rings Hollow, The Appeal (Jan. 6, 2020), https://bit.ly/2BnphAJ (quoting Earlene

Branch Peterson as saying “it would ‘shame my daughter that someone has to die for her’ ”).3

       The Government’s claim that this Court should ignore the fact that the lead prosecutor

and trial judge oppose Lee’s execution because they are merely “private citizens” blinkers

reality. These individuals know this case first-hand; one sought the death penalty and the other

presided over both the trial and post-conviction proceedings. That they were so concerned as to

take the remarkable stop of speaking up says volumes about what is different about this case and

is highly relevant to the equities here.




3
  The facts of the cases the Government relies on for this point could not be more different from
Lee’s. Calderon v. Thompson, for example, involved the improper recall of a mandate. 523 U.S.
538 (1998). There is no discussion anywhere in the case of widespread disagreement with the
sentence or the impending execution. In any event, these cases also rely on the victims’ interests
as representing a significant public interest. See, e.g., Bucklew v. Precythe, 139 S. Ct. 1112,
1133-34 (2019).



                                                5
         Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 6 of 7




       In light of these shortcomings, the Government falls back on its own interest in carrying

out this sentence. But even that is questionable, as three federal judges have found infirmities in

Lee’s death sentence due to improper prosecutorial conduct or the reliance on junk science at the

penalty phase—yet another rarity. Although each concluded that procedural obstacles precluded

them from granting relief,4 it is difficult to see in whose interest this execution truly might be.5

       In any event, even were there an interest in executing Lee at some point, the

Government’s passing mentions of “finality” and “timely enforcement” would not justify its rush

to execution now. Opp’n at 8-9. As this Court already recognized, “[t]he public interest is not

served by executing individuals before they have had the opportunity to avail themselves of

legitimate procedures to challenge the legality of their executions.” Dkt. #50 at 14. Yet, the

Government has once again set execution dates on an extremely expedited schedule, even though

it knew legal challenges, including to the Protocol, remained pending. This rush is even more

concerning in light of the potential for significant complications due to the coronavirus

pandemic. See Dkt. #102 at 35-38 (Memo. of P. & A.). In contrast, “the potential harm to the

government caused by delayed execution is not substantial,” particularly because it “waited

[eight years] to establish a new protocol,” which “undermines its arguments regarding the

urgency and weight of” its asserted interest in finality. Dkt. # 50 at 14. In sum, the equities are

firmly on Lee’s side.



4
  See Lee v. Warden USP Terre Haute, No. 2:19-cv-00468-JPH-DLP, 2020 WL 1317449, at *3
(S.D. Ind. Mar. 20, 2020); United States v. Lee, No. 4:97CR00243-02 JLH, 2014 WL 1093197,
at *6 (E.D. Ark. Mar. 18, 2014), aff’d, 792 F.3d 1021 (8th Cir. 2015); United States v. Lee, No.
4:97-CR-00243-(2) GTE, 2008 WL 4079315, at *60 (E.D. Ark. Aug. 28, 2008), aff’d, 715 F.3d
215 (8th Cir. 2013).
5
  Moreover, exculpatory evidence relevant to both phases of Lee’s trial has come trickling out in
the last several years. Lee has asked various courts to consider it, but has been blocked by the
Government’s procedural and other arguments. See, e.g., Lee, 2020 WL 1317449, at *1.



                                                  6
         Case 1:19-mc-00145-TSC Document 115 Filed 06/29/20 Page 7 of 7




                                       CONCLUSION

       For the foregoing reasons, Plaintiff Daniel Lewis Lee respectfully requests that the Court

preliminarily enjoin Defendants from proceeding with his execution.


DATED:       June 29, 2020                         /s/ Pieter Van Tol
                                                   Pieter Van Tol (admitted pro hac vice)
                                                   390 Madison Avenue
                                                   New York, NY 10017
                                                   (212) 918-3000
                                                   (212) 918-3100 (fax)
                                                   pieter.vantol@hoganlovells.com

                                                   and

                                                   David S. Victorson (Bar No. 1027025)
                                                   Danielle D. Stempel* (admitted pro hac vice)
                                                   Kathryn Marshall Ali (Bar No. 994633)
                                                   Columbia Square
                                                   555 13th Street NW
                                                   Washington, DC 20004
                                                   (202) 637-5600
                                                   (202) 637-5910 (fax)
                                                   david.victorson@hoganlovells.com
                                                   danielle.stempel@hoganlovells.com
                                                   kathryn.ali@hoganlovells.com
                                                   *
                                                      Admitted only in Maryland; practice
                                                   supervised by principals admitted in D.C.
                                                   Counsel for Plaintiff Daniel Lewis Lee




                                               7
       Case 1:19-mc-00145-TSC Document 115-1 Filed 06/29/20 Page 1 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all counsel of record. The names marked with an asterisk (*)

have no email provided on the docket or are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 514-7830                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.P.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 115-1 Filed 06/29/20 Page 2 of 5




Charles Fredrick Walker              Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &      SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                             FLOM LLP
(202) 371-7000                       (202) 371-7983
Email: Charles.Walker@skadden.com    Email: Donald.salzman@skadden.com

Celeste Bacchi                       Steven M. Albertson
OFFICE OF THE PUBLIC DEFENDER        SKADDEN, ARPS, SLATE, MEAGHER &
Capital Habeas Unit                  FLOM LLP
(213) 894-1887                       (202) 371-7112
Email: celeste_bacchi@fd.org         Email: Steven.Albertson@skadden.com

Jonathan Charles Aminoff             Craig Anthony Harbaugh
FEDERAL PUBLIC DEFENDER,             FEDERAL PUBLIC DEFENDER, CENTRAL
CENTRAL DISTRICT OF CALIFORNIA       DISTRICT OF CALIFORNIA
(213) 894-5374                       (213) 894-7865
Email: jonathan_aminoff@fd.org       Email: craig_harbaugh@fd.org

Billy H. Nolas                       Alexander Louis Kursman
FEDERAL COMMUNITY DEFENDER           OFFICE OF THE FEDERAL COMMUNITY
OFFICE FOR THE EDPA                  DEFENDER/EDPA
(215) 928-0520                       (215) 928-0520
Email: Billy_Nolas@fd.org            Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens             Kathryn B. Codd
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6633                       (202) 639-6536
                                     Email: kcodd@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                  Robert E. Waters
(202) 639-6676                       VINSON & ELKINS, L.L.P.(202) 737-0500
Email: wlawler@velaw.com             Email: rwaters@velaw.com

Evan D. Miller                       Yousri H. Omar
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6605                       (202) 639-6500
Email: EMiller@velaw.com             Email: yomar@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221
Email: abortnick@kslaw.com           Email: mhulkower@steptoe.com
      Case 1:19-mc-00145-TSC Document 115-1 Filed 06/29/20 Page 3 of 5




Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-2850
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com
      Case 1:19-mc-00145-TSC Document 115-1 Filed 06/29/20 Page 4 of 5




Norman Anderson                        Alan E. Schoenfeld
KAISER DILLON PLLC                     WILMER CUTLER PICKERING HALE &
(202) 640-2850                         DORR LLP
Email: nanderson@kaiserdillon.com      (212) 937-7294
                                       Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL         Kathryn Louise Clune
LLP                                    CROWELL & MORING LLP
(302) 658-9300                         (202) 624-5116
Email: Jying@mnat.com                  Email: kclune@crowell.com

Andres C. Salinas                      Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &         OFFICE OF THE PUBLIC FEDERAL
DORR LLP                               DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                         (602) 382-2718
Email: Andres.Salinas@wilmerhale.com   Email: Jennifer_moreno@fd.org

*Ryan M. Chabot                        Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
DORR LLP                               (202) 220-1107
(212) 295-6513                         Email: Ginger.anders@mto.com
Email: Ryan.Chabot@wilmerhale.com
                                       *Jonathan S. Meltzer
Dale Andrew Baich                      MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC           (202) 220-1100
DEFENDER
(602) 382-2816                         *Brendan Gants
Email: Dale_Baich@fd.org               MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Harry P. Cohen
CROWELL & MORING LLP                   *Timothy Kane
(212) 223-4000                         FEDERAL COMMUNITY DEFENDER
Email: hcohen@crowell.com              OFFICE, EDPA
                                       (215) 925-0520
Michael K. Robles
CROWELL & MORING LLP                   Jeffrey Lyn Ertel
(212) 223-4000                         FEDERAL DEFENDER PROGRAM, INC.
Email: mrobles@crowell.com             (303) 688-7530
                                       Email: Jeff_Ertel@fd.org
James Stronski
CROWELL & MORING LLP                   Stephen Northup
(212) 223-4000                         TROUTMAN SANDERS LLP
Email: jstronski@crowell.com           (804) 697-1240
                                       Email: steve.northup@troutmansanders.com
     Case 1:19-mc-00145-TSC Document 115-1 Filed 06/29/20 Page 5 of 5




*Jon M. Sands                        Danielle Desaulniers Stempel
OFFICE OF THE PUBLIC FEDERAL         HOGAN LOVELLS US LLP
DEFENDER, DISTRICT OF ARIZONA        (202) 804-7798
(602) 382-2816                       Email: danielle.stempel@hoganlovells.com

*Amy Karlin
INTERIM FEDERAL PUBLIC DEFENDER
(213) 894-2854


                                  /s/ Pieter Van Tol
                                  Pieter Van Tol (admitted pro hac vice)
